Title: From John Adams to François Adriaan van der Kemp, 6 January 1788
From: Adams, John
To: Van der Kemp, François Adriaan


          
            Sir
            London Jan. 6. 1788
          
          As I had suffered much Anxiety on your Account during your Imprisonment, your Letter of the 29. of last month gave me some relief. I rejoiced to find that you was at liberty and out of danger.
          inclosed are two Letters, which I hope may be of Service to you.— living is now cheaper, than it has been, in America, and I doubt not you will Succeed very well.— You will be upon your guard, among the Dutch People in New York, respecting religious Principles, untill you have prudently informed yourself of the State of Parties there.— if you should not find every Thing to your Wish in New York, I think in Pennsilvania, you cannot fail. But New York is the best Place, to go to, at first. I wish you a pleasant Voyage, and am sir your most / obedient servant
          
            John Adams.
          
        